DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Double Patenting rejection related to 10983654 B2 and US 9836177 B2 are maintained and will be not be repeated here again.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al. (hereinafter Gruber) US 2012/0016678 in view of Hill et al. (hereinafterHIll ) US 2010/0010885 A1
In regard to claim 1, Gruber disclose A method of using a virtual assistant as an interface between a user and information of a service provider, ([0008-[0012] a go between interface between the user and services using assistant) the method comprising: 
causing rendering of a display of the virtual assistant on or adjacent to a site of the service provider, (Fig. 12, [0008]-[0020][0297][0298] Fig. 12-19. cause 1002 automated assistant Siri displayed on a site of service provider which provide services, such as travel services, local services, local services)
receiving, via the virtual assistant, a query from a user while the user engages in a session on the site of the service provider; (Fig. 12-19, [0008]-[0020] [0098][0265]-[0269] etc.  text input by the automated assistant to ask a question from a user on a session on the site of service provider, such as a customer support session)  
processing the query to identify one or more tokens in the query, the one or more tokens comprising words, phrases, or symbols; ([0440] [0826]-[0827]  perform function eta. and looking for patterns in the speech input that composites of input tokens, such as words, phrases, etc.)
mapping the identified tokens to a plurality of vocab items, wherein each vocab    item comprises a general set of multiple different tokens having a common meaning       amongst the identified tokens; (Fig. 8, [0826]-[0827][0205]-[0212][0219]-[0227] a tree of ontology nodes bound to their matching input tokens which corresponds to words in the input utterance,  nodes identified concepts, such as restaurant, etc. which corresponds to various cuisines, etc. for example. ) 
identify a concept expressed in the query based on the plurality of vocab items; ([0219]-[0226][0249]-[0259] [0265]-[0269][0306][0380][0387][0438] concepts identified associated with the user input from the vocab items )
identifying a context based on factors associated with at least one of the user or the session of the user on the site; ([0011] [0012] [0021] [0087] [0088] [0130]-[0137] identify the context from,  such as previous events, historical and profile information, time, location, email, name, etc. about a user with the given session of the user)
identifying at least one intent, from one or more datastores storing indications of intents, based on the context and on the concept, (Fig. 14 and Fig. 15, for example, [0130]-[0137] [0206]-[0209][0219]-[0244][0300] [0301] [0296] [0314][0318] the intent identified is local event associated with “what” or the local event as happening at venues, which include location, time, etc. context, based on the semantic concepts which are stored at [0421]-[0434] domain entity databases/vocabulary components [0434]-[0438], etc. the intent is associated with the user input based on the context) 
the at least one intent associated in the one or more datastores to a plurality of responses; (Fig. 14 and Fig. 15, [0300] [0301] for example, Fig. 14 shows a plurality of responses and Fig. 15 shows a plurality of responses [0678]-[0679][0746][0791]-[0796] mapped to the instances of domain models and parameters of the task model) 
determining a response to the query based at least in part on the intent and the context; (Fig. 14-Fig. 16 [0300]-[0305][0347] [0387] [0468]-[0476] for example, "what is showing at the" is determined from the responses based on at least in part on the first intent local events and the second portion of the context is the current time, determine the proper response) and 
providing at least a portion of the response to the user via the virtual assistant. ([0468]-[0476] [0480] [0523] [0542] provide the response to the user via the assistant)
But Gruber fail to explicitly disclose “the rendering comprising content of the virtual assistant and the service provider;”
Hill disclose the rendering comprising content of the virtual assistant and the service provider; (Fig. 1-3, [0053]-[0055] display a virtual assistant and provide a service provider information) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Hill’s virtual assistant into Gruber et al.’s invention as they are related to the same field endeavor of intelligent automated assistant. The motivation to combine these arts, as proposed above, at least because Hill’s virtual assistant from a service provider would help to interact the virtual assistant with service provided into Gruber et al.’s intelligent automated assistant system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that answering the user question by avatar would help provide a virtual assistant from a service provider would improve user experience using the service provided.
In regard to claim 4, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the identifying the intent comprises mapping the one or more concepts to one of multiple different intents associated with the one or more concepts based at least in part on the context. ([0134]-[0137] [0200]-[0206] [0219]-[0226][0296]-[0314] from user input, concepts from the context identified such as location, event domain, business search domain, etc.  mapped to multiple intentions and map to different services based on the intents)
In regard to claim 5, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the determining of the response comprises mapping the intent to a response of multiple different responses associated with the intent based at least in part on the context. ([0128]-[0137] [0200]-[0206] [0219]-[0226][0296]-[0314][0331][0347]-[0359] [0387] [0468]-[0476] map to different services based on the intents and determine a proper response from the responses) 
In regard to claim 6, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the intent is identified with reference to at least a first portion of the context and the response is identified with reference to at least a second, different portion of the context. (([0130]-[0143 ][0296]-[0314]  Fig. 13-Fig. 15, current location, time,  task parameters etc. can be identified from the user input and each have respective values and for example, the first intent identified is local event, from the multiple intents, the context of associated with the user input is current location, based on the user’s current location context "local",  the “local event" is mapped to “local events as happening at venues” and the response are identified based on the values of the constraints, may be time constraints, time zone,  weather, etc. many possibilities based on user input words)
In regard to claim 7, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the context comprises: whether or not the user has signed in with the site of the service provider; ([0639]0640] sign up the account or service or enabling assistant access to accounts) a status of the user with the service provider; a page of the site from which the user provides the query to the virtual assistant; ([0500]-[0507] user interface of the website for the user to provide the query)] how long the user has remained on the page of the site from which the user provides the query to the virtual assistant; a navigation history of the user during the session prior to the user providing the query to the virtual assistant; a location of a cursor when the user provides the query to the virtual assistant; a prior query provided by the user to the virtual assistant during the session or during a prior session with the site; a time of day at which the user provides the query to the virtual assistant; ([0130][0134] Fig. 14, time information of the user [0143])  a date on which the user provides the query to the virtual assistant; an age of the user; a location of the user; ([0130]-[0134] user’s current location and time, interaction history, [0354]); a device type from which the user accesses the site; a language of the user; ([0011] speech or text input which are types of natural language [0134] [0135] using the natural language interprets user input) or a previous interaction between the user and the virtual assistant. ([0130], [0131] user’s dialog history) 
In regard to claim 8, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the providing the at least a portion of the response comprises outputting content on a computing device of the user via the virtual assistant (Fig. 14-Fig. 15, [0300]-[0314] responses are displayed on the GUI, [0148]-[0152] user interface of the device) and causing performance of an action on behalf of the user. ([0087][0088] perform an action on behalf of the user, [0166]-[0171] more actions examples)
In regard to claim 9, Gruber and Hill disclose The method of claim 8, the rejection is incorporated herein.
Gruber disclose wherein the user provided the query to the virtual assistant while on a first page of the site of the service provider, and the action comprises causing the computing device of the user to navigate to a second, different page of the site of the service provider. (Fig. 19, 21, 31, 35, [0305]-[0314][0476] [0495]-[0498]  for example, the user input is in the first page of the website and the result is showed on the second page which call or make a reservation, etc.) 
In regard to claim 10, Gruber and Hill disclose The method of claim 8, the rejection is incorporated herein.
Gruber disclose wherein the action comprises: purchasing an item on behalf of the user; initiating a request on behalf of the user; initiating a communication on behalf of the user; or altering a reservation or order on behalf of the user. ([0166]-[0171], [0175] for example, dial a telephone to call the business, etc. on behalf of the user)
In regard to claim 11, Gruber and Hill disclose The method of claim 8, the rejection is incorporated herein.
Gruber disclose wherein the outputting of the content comprises; displaying, by the virtual assistant, plain text and one or more hyperlinks related to the query; and audibly outputting content related to the query. (Fig. 31, 35, [0011][0090] [0095]-[0097] [0156] [0305]-[0314][0476] [0495]-[0498] text and button and links to the query and voice output) 
In regard to claim 12, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the virtual assistant is configured to emulate human-to-human interaction between the user and a representative of the service provider. (Fig. 13, [0136]-[0145][0008] avatar is displayed at area 6 on a site for customer service communicate with the user) 
In regard to claim 13, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
But Gruber fail to explicitly disclose “wherein the virtual assistant resembles a human when displayed on or adjacent to the site of the service provider.”
Hill discloses wherein the virtual assistant resembles a human when displayed on or adjacent to the site of the service provider. (Fig. 1-5, [0053]-[0057] the virtual assistant resembles a human and displayed on the site of the service provider) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Hill’s virtual assistant into Gruber et al.’s invention as they are related to the same field endeavor of intelligent automated assistant. The motivation to combine these arts, as proposed above, at least because Hill’s virtual assistant from a service provider would help to interact the virtual assistant with service provided into Gruber et al.’s intelligent automated assistant system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that answering the user question by avatar would help provide a virtual assistant from a service provider would improve user experience using the service provided.
In regard to claim 14, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose the interface comprises a text box adjacent to the representation of the human face, and the query comprises a string of text input into the text box. (Fig. 12, etc. [0297]-[0308] input box close to the representation of the agent and user input  text into 1203)
But Gruber fail to explicitly disclose “wherein the virtual assistant comprises a representation of a human face,”
Hill discloses wherein the virtual assistant comprises a representation of a human face,  (Fig. 1-5, [0053]-[0057] the virtual assistant resembles a human and displayed on the site of the service provider)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Hill’s virtual assistant into Gruber et al.’s invention as they are related to the same field endeavor of intelligent automated assistant. The motivation to combine these arts, as proposed above, at least because Hill’s virtual assistant from a service provider would help to interact the virtual assistant with service provided into Gruber et al.’s intelligent automated assistant system. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made that answering the user question by avatar would help provide a virtual assistant from a service provider would improve user experience using the service provided.
In regard to claim 15, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the association of the intent with the query comprises: identifying multiple different concepts expressed in the query; identifying respective values of multiple different variables associated with the query; ([0130]-[0137] [0299]-[0314] current location, time, domain, task parameters etc. can be identified from the user input and each have respective values) and mapping the query to the intent based at least in part on the concepts expressed in the query and the values of the variables associated with the query. ([0128]-[0137] [0225]-[0226][0299]-[0314][0333] [0440]-[0441] [0603] identify keywords and mapped keywords to the concepts and intents are identified based on concepts and parameters)
In regard to claim 16, Gruber and Hill disclose The method of claim 5, the rejection is incorporated herein.
Gruber disclose wherein the mapping of the intent to the response comprises: identifying respective values of multiple different variables
associated with the query; and mapping the intent to the one of multiple responses based at least in part on the values of the variables associated with the query. [0128]-[0137] [0296]-[0314][0333][0356]  [0440]-[0441] [0560]-[0567] current location, time, domain,  task parameters etc. can be identified from the user input and each have respective values and the intent identified is local event, the intent is mapped to responses based on parameters)
In regard to claim 17, Gruber and Hill disclose The method of claim 5, the rejection is incorporated herein.
Gruber disclose wherein: the associating the intent with the query comprises: identifying multiple different concepts expressed in the query; ([0225], [0226] the user’s word input are mapped to concepts) identifying respective values of a first set of variables associated with the query; ([0225][0226] table of strings and numbers are identified represents the query) and mapping the query to the intent based at least in part on the concepts expressed in the query  ([0386][0387] mapping intent based on the concept) and the values of the first set of variables associated with the query; ([0225]-[0226] values in varies databases associated with the user input)
and the mapping of the intent to the response comprises identifying respective values of a second set of variables associated with the query; ([0225][0226] table of strings and numbers are identified represents the query) and mapping the intent to the response based at least in part on the values of the second set variables associated with the query. ([0225]-[0226] values in varies databases associated with the user input, for example, Fig. 13-Fig. 15, [0299][0301] different responses are mapped to the intent which include "local event" "local event as happening at the venues" etc. are two sets of variables)
In regard to claim 18, Gruber and Hill disclose The method of claim 17, the rejection is incorporated herein.
Gruber disclose wherein the first and second sets of variables include at least one common variable. (Fig. 13-Fig. 15, [0299]-[0301] for example, “local event” and “local event as happening at the venues” has at least “local event” one common word) 
In regard to claim 19, Gruber and Hill disclose The method of claim 17, the rejection is incorporated herein.
Gruber disclose wherein the first and second sets of variables do not include a common variable. ([0964]- [0968] for example, if first set of variables reference "location" and second set of variables reference "cuisine" , there will be no common variable between the two set of variables)
In regard to claim 20, Gruber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose wherein the virtual assistant embodies a human representative.  (Fig. 12, [0008]-[0020][0134][0135] [0297][0298] [0501] [0502] Fig. 12-19. Siri is displayed on a site of service provider which provide services, such as travel services, local services, local services and resemble human conversation)
In regard to claim 21, Grubber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose further comprising using pattern matching of the vocab item in identifying at least one of the one or more concepts.  ([0440] [0826]-[0827][0205]-[0212][0219]-[0227]  looking for patterns in the speech input that composites of input tokens, such as words, phrases, etc. and identify concepts  from a tree of ontology nodes bound to their matching input tokens which corresponds to words in the input utterance,  nodes identified concepts)
In regard to claim 22, Grubber and Hill disclose The method of claim 1, the rejection is incorporated herein.
Gruber disclose further comprising using a graph data structure that maintains correlations between words in identifying at least one of the one or more concepts. ([0440] [0826]-[0827][0205]-[0212][0219]-[0227] identify concepts from a tree of ontology nodes bound to their matching input tokens which corresponds to words in the input utterance)   

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 9/28/2022 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Pub DATE	INVENTOR(S)	TITLE
US 20010033298 A1 	2001-10-25 			Slotznick
Adjunct Use Of Instant Messenger Software To Enable Communications To Or Between Chatterbots Or Other Software Agents
Slotznick  disclose a user's chatterbot participates in a chat session with other users and the other users' chatterbots. The originator of an incoming instant message is identified to such a degree that a buddy on a buddy list is able to determine that the instant message was sent by a user's chatterbot (e.g., "Jackie's chatterbot"), and not the user ("Jackie"). The chatterbots can communicate with other chatterbots while the chatterbots' users listen to the chatterbots converse. The chatterbots may respond to messages originated by other chatterbots' messages and buddies' (users') messages… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143